Name: 2013/361/EU: Decision of the European Central Bank of 21Ã June 2013 on the paying-up of the European Central BankÃ¢ s capital by the national central banks of Member States whose currency is the euro (ECB/2013/19)
 Type: Decision
 Subject Matter: European construction;  Europe;  monetary economics;  EU finance;  monetary relations;  EU institutions and European civil service
 Date Published: 2013-07-06

 6.7.2013 EN Official Journal of the European Union L 187/23 DECISION OF THE EUROPEAN CENTRAL BANK of 21 June 2013 on the paying-up of the European Central Banks capital by the national central banks of Member States whose currency is the euro (ECB/2013/19) (2013/361/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB), and in particular Article 28.3 thereof, Whereas: (1) Decision ECB/2008/24 of 12 December 2008 laying down the measures necessary for the paying-up of the European Central Banks capital by the participating national central banks (1) determined how and to what extent the national central banks of the Member States whose currency is the euro (hereinafter euro area NCBs) were under an obligation to pay up the capital of the European Central Bank (ECB) on 1 January 2009. Decision ECB/2008/24 was supplemented by Decision ECB/2010/27 of 13 December 2010 on the paying-up of the increase of the European Central Banks capital by the national central banks of Member States whose currency is the euro (2). (2) In view of the accession of Croatia to the European Union and its national central bank (NCB), Hrvatska narodna banka, joining the European System of Central Banks on 1 July 2013, Decision ECB/2013/17 of 21 June 2013 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (3) lays down the key for subscription to the ECBs capital (hereinafter the capital key) in accordance with Article 29.1 of the Statute of the ESCB and establishes with effect from 1 July 2013 the new weightings assigned to each Union central bank in the capital key (hereinafter the capital key weightings). (3) The ECBs subscribed capital will be EUR 10 825 007 069,61 from 1 July 2013. (4) The expansion of the ECBs capital key requires the adoption of a new ECB decision repealing Decision ECB/2008/24 and Decision ECB/2010/27 with effect from 1 July 2013, and determining how and to what extent the euro area NCBs are under an obligation to pay up the ECBs capital with effect from 1 July 2013, HAS ADOPTED THIS DECISION: Article 1 Extent and form of subscribed and paid-up capital Each euro area NCB shall pay up its subscription to the ECBs capital in full with effect from 1 July 2013. Taking into account the capital key weightings set out in Article 2 of Decision ECB/2013/17, each euro area NCB shall have a total subscribed and paid-up capital of the amount shown next to its name in the following table: euro area NCB EUR Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 261 705 370,91 Deutsche Bundesbank 2 030 803 801,28 Eesti Pank 19 268 512,58 Central Bank of Ireland 120 276 653,55 Bank of Greece 210 903 612,74 Banco de EspaÃ ±a 893 420 308,48 Banque de France 1 530 028 149,23 Banca dItalia 1 348 471 130,66 Central Bank of Cyprus 14 429 734,42 Banque centrale du Luxembourg 18 824 687,29 Central Bank of Malta 6 873 879,49 De Nederlandsche Bank 429 352 255,40 Oesterreichische Nationalbank 209 680 386,94 Banco de Portugal 190 909 824,68 Banka Slovenije 35 397 773,12 NÃ ¡rodnÃ ¡ banka Slovenska 74 486 873,65 Suomen Pankki 134 836 288,06 Article 2 Adjustment of paid-up capital 1. Given that each euro area NCB has already paid up its full share in the ECBs subscribed capital as applicable until 30 June 2013 under Decision ECB/2008/24 and Decision ECB/2010/27, each of them shall either transfer an additional amount to the ECB or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the table in Article 1. 2. All transfers pursuant to this Article shall be made in accordance with Decision ECB/2013/18 of 21 June 2013 laying down the terms and conditions for transfers of the European Central Banks capital shares between the national central banks and for the adjustment of the paid-up capital (4). Article 3 Entry into force and repeal 1. This Decision shall enter into force on 1 July 2013. 2. Decision ECB/2008/24 and Decision ECB/2010/27 are repealed with effect from 1 July 2013. 3. References to Decision ECB/2008/24 and Decision ECB/2010/27 shall be construed as being made to this Decision. Done at Frankfurt am Main, 21 June 2013. The President of the ECB Mario DRAGHI (1) OJ L 21, 24.1.2009, p. 69. (2) OJ L 11, 15.1.2011, p. 54. (3) See page 15 of the Official Journal. (4) See page 17 of this Official Journal.